Title: To John Adams from James Hyman Causten, Sr., 26 April 1823
From: Causten, James Hyman, Sr.
To: Adams, John


				
					Dear Sir,
					Baltimore 26th. April 1823
				
				Your esteemed favor of 2d. March 1822, in answer to my letter of 20th February preceding, duly came to hand. Since that period your Son (our distinguished Secretary of State) kindly gave me access to the original correspondence, filed in his department; in which I traced the manner in which the suppression of the second article of the Convention with France of 20th. Sep 1800 was obtained; but nothing has yet appeared to show the Motive for the President & Senate asking for the suppression. It appears that the Senate Consented to the ratification of the Convention in its original Shape; except the Second article, which they expunged, most probably at the instance of the President; and that, with that single alteration it was Sent back to Minister Vans Murray, by the President, without assigning the reasons for the alteration. There is, therefore, a blank in the history of the transaction, which I should be happy to have filled up, and you will readily perceive that your recollection  alone can fill it, as the then Senate as a body are extinct.I have been informed that on the anniversary of your birth, probably in 1801, your fellow Citizens of Braintree—presented you with a complimentary address, in which, or in your answer to it, much credit is given for your successful efforts to exonerate the United States from the entangling obligations of the French treaties of 1778 and the Consular Convention of 1788.—I should be much gratified with the possession of authentic copies of these:—For I know of no event, either in the internal or external relations of our Country of more vital importance to the true interests of the Nation; and I am desirous to see a halo of fame encircle the heads of those Sages whose foresight guided the State to her true interests, and who had the firmness to oppose the strong current of popular passion then prevailing. The deep importance and Latent springs of the suppressed second article, before mentioned, have not been enquired into: I do not think an examination of its features can fail to show that great mischiefs were wrapped up in it, and that, under all the circumstances, nothing less than the most profound wisdom Could avert its accumulated dangers. In short, all the wrongs and liabilities that had been committed or grew out of the violations of treaties, or otherwise, during the long and desolating wars in which France had been engaged, were thus drawn to a single point, in which either party had a Nucleus ready formed on which to build up all the baser passions when untoward Circumstances should call them into action.But I am digressing from the object of my letter,—the Motive provoking the suppression. I am induced to state my own supposition of the motive, which is formed in the general features of the transaction, without direct evidence.—under the hope that some of my suggestions may tend to aid your recollection. It appears to me that the first object of the Executive was to obtain the abrogation, of the treaties of 1778 & the Consular Convention of 1788—that the Second object was to avoid a recognition of the indemnity claimed by France under the article of mutual guarantee upon the principle that the Cæsus federis did not exist, while France alleged that it did exist in its least equivocal form,—and also her claim for indemnity under the Consular Convention:—And the third object was to obtain indemnity for Spoliations &c. due to our Merchants.The French claims could arise only under the old treaties, while the American claims, in addition to the treaties had the provisions of international law to sustain them—therefore, by expunging the Second article (the only one that saved the old treaties) the Claims of France would be sunk, while those of our Merchants would still exist under the general law of Nations.If this Subject is of sufficient interest to overbalance the inconvenience it would give you to reply to my letter, I should rejoice exceedingly; but I am at great loss for a suitable apology for my trespass on your retirement; I trust, however, that my desire to preserve the quo animo of an act in which our Common Country and your own fame are interested will have due Consideration.With profound respect & high esteem / I am Dear Sir / Yr. mo. Obt. Sert.
				Jas H. Causten
			